Exhibit 10(a)

UNS ENERGY CORPORATION
2015 SHARE UNIT PLAN Effective as of January 1, 2015
ARTICLE  1

PREAMBLE AND DEFINITIONS
1.1
Title

The Share Unit Plan herein, as amended or restated from time to time, shall be
called the "2015 Share Unit Plan" and is referred to herein as the "Plan".
1.2
Purpose of the Plan

(a)    The purpose of the Plan is to (i) promote a greater alignment of
interests between the senior management of the Company and the shareholders of
Fortis, (ii) foster the growth and success of the business of the Company and
Fortis in accordance with the vision of both the Company and Fortis, and
(iii) ensure that management is focused on both the Company's and Fortis's
business objectives.
(b)    The vision of both the Company and Fortis is to be a leader in the North
American utility industry in which they operate. In all operations, the Company
and Fortis will manage resources prudently and deliver quality service to
maximize value for customers and shareholders. The Company is an important part
of the business of Fortis and will play an important role in the achievement by
Fortis of its vision.
1.3
Defined Terms

In the Plan, the following terms have the respective meanings set out below and
grammatical variations of such terms shall have corresponding meanings:
"Applicable Law" means any applicable provision of law, domestic or foreign,
including, without limitation, the Code, as the same may be amended,
supplemented or replaced from time to time, together with all regulations,
rules, policy statements, rulings, notices, orders or other instruments
promulgated thereunder and any applicable rules or policies of any stock
exchange;
"Board" means the Board of Directors of the Company;
"Business Day" means any day, other than a Saturday, Sunday or statutory or
civic holiday in the State of Arizona;
"Change of Control" means the occurrence of any one or more of the following
events:
(a)
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any person or combination of persons acting jointly or in concert with each
other, of Voting Securities representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Voting Securities;

(b)
the sale or disposition by Fortis in a single transaction or a series of related
transactions of more than 50% of the common shares of the Company to a person
not an affiliate of Fortis at the time of such sale or disposition and who does
not become an affiliate of Fortis as a result of such transaction or series of
related transactions;

(c)
the sale, lease, exchange or other disposition, in a single transaction or a
series of related transactions, of assets, rights or properties of (i) Fortis
and/or any of its Subsidiaries which have an aggregate book value greater than
50% of the book value of the assets, rights and properties of Fortis and its
Subsidiaries on a consolidated basis or (ii) the


        

--------------------------------------------------------------------------------

Exhibit 10(a)

Company which constitute all or substantially all of the assets, rights or
properties of the Company, to any other person or entity, other than a
disposition to Fortis or any wholly owned Subsidiary of Fortis;
(d)
a resolution is adopted to wind-up, dissolve or liquidate the Company or Fortis;

(e)
as a result of or in connection with: (i) a contested election of directors of
the Fortis Board; or (ii) a consolidation, merger, amalgamation, arrangement or
other reorganization or acquisition involving Fortis or any of its affiliates
and another corporation or other entity, the nominees named in the most recent
management information circular of Fortis for election to the Fortis Board shall
not constitute a majority of the Fortis Board; or

(f)
the Fortis Board or the Board adopts a resolution to the effect that a Change of
Control as defined herein has occurred or is imminent.

"Change of Control Redemption Date" means the Trading Day that is immediately
prior to the effective date of the consummation of the transaction(s) resulting
in the Change of Control;
"Code" means the United States Internal Revenue Code of 1986, as amended;
"Committee" means the Company’s Human Resources and Governance Committee or
other committee of Directors designated by the Board from time to time to
administer the Plan and consisting of not less than three members of the Board,
and where no such committee has been appointed, means the Board;
"Common Shares" means the common shares of Fortis;
"Company" means UNS Energy Corporation, a Subsidiary of Fortis, and any
successor of the Company whether by amalgamation, merger or otherwise;
"Cumulative Net Income" (or "CNI") has the meaning ascribed thereto in
Schedule A
"Director" means a director of the Company;
"Disability" means, with respect to a Participant, a physical or mental illness
of the Participant resulting in the Participant's inability to perform his or
her full-time duties with the Company, as determined by the Committee in its
sole and absolute discretion;
"Employee" means an employee of the Company or a Subsidiary, and includes
officers of the Company or a Subsidiary;
"Fortis" means Fortis Inc. and any successor corporation whether by
amalgamation, merger or otherwise.
"Fortis Board" means the Board of Directors of Fortis;
"Grant Date" means the effective date of each grant of Units by the Committee to
a Participant, which shall be January 1 of the calendar year of such grant;
"Involuntary Termination Without Just Cause" means the termination of a
Participant’s employment other than for death, Disability, Retirement, voluntary
resignation or Just Cause;
"Just Cause" means a determination by the Board, that any of the following has
occurred: (a) the Participant’s willful failure to perform any of the
Participant’s duties after one previous failure to perform for which the Company
has given the Participant written notice describing the Participant’s failure
and providing to the Participant an opportunity to cure such failure within
thirty (30) days (or such longer period as may be specified by the Board) of
such written notice; (b) the Participant’s material violation of

        

--------------------------------------------------------------------------------

Exhibit 10(a)

Company policy; (c) any act of fraud or dishonesty resulting or intended to
result in the Participant’s personal enrichment at the Company’s or any
affiliate’s expense; (d) the Participant’s gross misconduct in the performance
of the Participant’s duties that results in material economic harm to the
Company or any affiliate; (e) the Participant’s conviction of, or plea of guilty
or no contest (or its equivalent) to, a felony; or (f) the Participant’s
material breach of the Participant’s employment agreement with the Company. For
purposes of this definition, “affiliate” has the meaning ascribed to it in
Treasury Regulation Section 1.409A-1(h)(3) (which generally requires 50 percent
(50%) common ownership);
"Market Price" at any date in respect of the Common Shares means the volume
weighted average trading price of the Common Shares determined by dividing the
total value of the Common Shares traded on the TSX during the last five Trading
Days immediately preceding such date by the total volume of the Common Shares
traded on the TSX during such five Trading Days (or, if such Common Shares are
not then listed and posted for trading on the TSX, on such stock exchange on
which such Common Shares are listed and posted for trading as may be selected
for such purpose by the Fortis Board). In the event that such Common Shares are
not listed and posted for trading on any stock exchange, the Market Price shall
be the fair market value of such Common Shares as determined by the Fortis Board
in its sole discretion acting in good faith;
"Participant" means any Employee to whom a Unit has been granted in accordance
with the terms set out herein;
"Payment Criteria" in respect of any Performance Share Unit, means the criteria
set out in Schedule A and any additional criteria stipulated by the Committee
pursuant to Section 4.6 in respect of such Unit;
"Payment Criteria Period", in respect of any Performance Share Unit, means the
three year period commencing on the Grant Date and ending on December 31 of the
second calendar year following the calendar year that includes the Grant Date;
"Payment Date" means (a) with respect to Performance Share Units, the third
anniversary of the Grant Date, (b) with respect to Restricted Share Units, the
earlier of: (i) the Vesting Date as determined in accordance with Section
4.5(c); and (ii) in the case of any Restricted Share Unit deemed redeemed by a
Participant pursuant to Article 6 of the Plan, the applicable date on which such
Restricted Share Unit is deemed to be a Vested Unit and redeemed by such
Participant, (c) the date specified in Section 6.3(b) if it applies, or (d)
where a Change of Control has occurred, the date that is immediately prior to
the effective date of the consummation of the transaction(s) resulting in the
Change of Control;
"Payout Amount" means, with respect to each Unit, the amount payable on the
Payment Date, determined in accordance with Section 5.1;
"Payout Percentage", in respect of any Performance Share Unit, the percentage
determined by the Committee in accordance with Section 5.1(a) and Schedule A and
used in the calculation of the Payout Amount for a Payment Criteria Period in
accordance with Section 5.1(a);
"Peer Group" means the group of North American regulated public utilities listed
on Schedule B, as amended from time to time;
"Performance Share Unit" means a Unit with respect to which the Payout Amount is
determined in accordance with Section 5.1(a);
"Person" includes any individual, corporation, partnership, firm, joint venture,
syndicate, association, trust, government, governmental agency and any other
form of entity or organization;
"Restatement" has the meaning ascribed thereto in Section 8.1;

        

--------------------------------------------------------------------------------

Exhibit 10(a)

"Restatement Period" means the financial periods of Fortis or the Company
covered by a Restatement;
"Restatement Period Unit Compensation" has the meaning ascribed thereto in
Section 8.1;
"Retirement" means the retirement of a Participant from employment with the
Company in accordance with the Company's retirement policy or in the absence of
such a policy, on or after the date on which the Participant is eligible for
early or normal retirement under the defined benefit retirement plan in which
the Participant participates;
"Restricted Share Unit" means a Unit with respect to which the Payout Amount is
determined in accordance with Section 5.1(b);
"Separation from Service" means a termination of employment with the Company or
a Subsidiary in such a manner as to constitute a “separation from service” as
defined under Section 409A of the Code;
"Service" means the period of employment of the Participant by the Company or
any of its affiliates or their respective predecessors, including service with a
body corporate acquired, directly or indirectly, by Fortis or any of its
affiliates;
"Specified Employee" means a "specified employee" as determined by the Company
in accordance with Section 409A of the Code;
"Subsidiary" means any body corporate which is a subsidiary of the Company. For
purposes of the Plan, a body corporate shall be deemed to be a subsidiary of
another body corporate if:
(a)
it is controlled by:

(i)
that other body corporate;

(ii)
that other body corporate and one or more bodies corporate each of which is
controlled by that other body corporate; or

(iii)
two or more bodies corporate each of which is controlled by that other body
corporate; or

(b)
it is a subsidiary of a body corporate that is a subsidiary of that other body
corporate;

"Termination Date" has the meaning ascribed thereto in Section 6.1;
"Trading Day" means any date on which the TSX is open for the trading of the
Common Shares (or, if such Common Shares are not then listed and posted for
trading on the TSX, on such stock exchange on which such Common Shares are
listed and posted for trading as may be selected for such purpose by the Fortis
Board);
"TSR" has the meaning ascribed thereto in Schedule A;
"TSX" means the Toronto Stock Exchange or any successor thereto;
"Unit" means a notional unit evidenced by an entry on the books of the Company,
which represents the right of a Participant, subject to the provisions herein,
to receive an amount equal to the Market Price of a Common Share on the
applicable Payment Date. Units granted under the Plan shall consist of
Performance Share Units and/or Restricted Share Units determined by the
Committee in accordance with Section 4.1 hereof;

        

--------------------------------------------------------------------------------

Exhibit 10(a)

"Unit Account" means the account maintained for a Participant on the books of
the Company into which Units will be credited in accordance with Sections 4.1,
4.4, 4.9 or 4.10 hereof and debited in accordance with Article 5 and Article 6
hereof;
"Vested Unit" means a Restricted Share Unit which has vested in accordance with
the terms and conditions of the Plan;
"Vesting Date" means the date on which a Restricted Share Unit vests in
accordance with the terms and conditions of the Plan; and
"Voting Securities" means the Common Shares and any other shares entitled to
vote for the election of directors of Fortis and shall include any security,
whether or not issued by Fortis, which are not shares entitled to vote for the
election of directors of Fortis but are convertible into or exchangeable for
shares which are entitled to vote for the election of directors of Fortis
including any options or rights to purchase such shares or securities.
1.4
Schedules

The following Schedules are attached to and form part of this Plan:
Schedule A
-
Payment Criteria
Schedule B
-
Peer Group
Schedule C
-
Payout Amount Sample Calculation

ARTICLE  2

INTERPRETATION
2.1
Governing Law

The Plan shall be interpreted and enforced in accordance with the laws of the
State of Arizona and the United States of America, without regard to the
conflicts of law principles thereof. The participation of a Participant in the
Plan shall be construed as acceptance of the terms and conditions of the Plan by
such Participant and as the Participant's agreement to be bound thereby.
2.2
Severability

If any provision of the Plan is determined by a court of competent jurisdiction
to be invalid, illegal or unenforceable in any respect, all other provisions of
this Plan shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party hereto.
2.3
References

The division of this Plan into articles and sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Plan. Words importing the singular number
only shall include the plural and vice versa and words importing the use of any
gender shall include all genders.
2.4
Fractional Units

Fractional Units are permitted under the Plan.
2.5
Section 409A of the Code


        

--------------------------------------------------------------------------------

Exhibit 10(a)

(a)    It is intended that each Unit granted under this Plan shall be exempt
from or comply with the requirements of Section 409A of the Code. This Plan
shall be construed, administered, and governed in a manner that effects such
intent, and the Committee shall not take any action that would be inconsistent
with such intent. Without limiting the foregoing, no Unit shall be deferred,
accelerated, extended, paid out, settled, adjusted, substituted, exchanged or
modified in a manner that would cause the Unit to fail to comply with Section
409A of the Code, or fail to satisfy the conditions of an applicable exemption
from the requirements of Section 409A of the Code or otherwise would subject the
Participant to additional tax imposed under Section 409A of the Code. Although
the Company will use good faith efforts to avoid the imposition of taxation,
interest and penalties under Section 409A of the Code, the tax treatment of the
benefits provided under this Plan is not warranted or guaranteed. Neither the
Company, its Subsidiaries nor their respective directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by a Participant (or any other individual claiming a
benefit through the Participant) as a result of this Plan.
(b)    To the extent required to comply with Section 409A of the Code,
references in this Plan to a termination or cessation of employment or like
terms shall mean a Separation from Service.
(c)    Notwithstanding anything in the Plan to the contrary, if at the time of a
Participant’s Separation from Service, the Participant is considered to be a
Specified Employee, to the extent any Unit is subject to the requirements of
Section 409A of the Code and is payable upon the Participant’s Separation from
Service, such payment shall not commence prior to the first Business Day
following the date which is six (6) months after the Participant’s Separation
from Service (or if earlier than the end of the six (6) month period, the date
of the Participant’s death). For the avoidance of doubt, the provisions of this
Section 2.5(c) shall not apply to any payment that becomes due on a Payment Date
that occurs prior to the Participant’s Separation from Service, any payment that
becomes due as a result of the Participant’s death, or any payment with respect
to a Unit that qualifies for an exception to the requirements of Section 409A of
the Code.
ARTICLE  3

ESTABLISHMENT OF THE PLAN
3.1
Establishment

The Company is establishing the Plan for Participants which shall be effective
as of January 1, 2015.
3.2
No Additional Rights

Nothing herein contained shall be deemed to give any person the right to be
retained as an Employee or to otherwise be retained in the service of the
Company or any affiliate thereof. Units are not Common Shares and will not
entitle a Participant to any shareholder rights, including, without limitation,
voting rights, dividend entitlement or rights on liquidation, dissolution or
winding-up of Fortis.
ARTICLE  4

UNIT GRANTS
4.1
Grant of Units

The Committee may at any time and from time to time grant Units in accordance
with the terms and conditions hereof to persons designated to be Participants
hereunder. Each Unit shall be granted to a Participant as a bonus in respect of
services rendered by such Participant and shall be granted in the same calendar
year that such services are rendered. For the avoidance of doubt, the Committee
may grant Units in calendar year 2015 and

        

--------------------------------------------------------------------------------

Exhibit 10(a)

later until such time as the Plan is terminated in accordance with Section 7.3.
If the Committee grants Units pursuant to this Plan in any calendar year after
2015, it shall revise Schedule A accordingly.
4.2
Maximum Grant

The value of the Units granted to a Participant on the Grant Date shall be
determined by the Committee.
4.3
Number of Units to be Granted

The number of Performance Share Units or Restricted Share Units to be granted to
a Participant on the Grant Date shall be determined by first multiplying (a) the
value of the Performance Share Units or Restricted Share Units granted to such
Participant as determined by the Committee in accordance with Section 4.2, which
is expressed in U.S. dollars by (b) the exchange rate as determined in
accordance with Section 9.2 and then dividing the product by (c) the Market
Price of the Common Shares on the Grant Date.
4.4
Discretionary Grants in Special Circumstances

The Committee may determine from time to time that special circumstances exist
that would reasonably justify the grant of Units to a Participant as
compensation in addition to any annual grant of Units which the Participant may
otherwise receive in accordance with Sections 4.2 and 4.3. Upon making such a
determination, the Committee may grant Units to such a Participant provided that
the Units comply in all other respects with the terms and conditions of the
Plan, including, without limitation, those terms relating to the grant,
redemption, payment and expiry of Units. Except as provided for in this
Section 4.4 and Sections 4.9 and 4.10 hereof, no further Units shall be issued
under the Plan other than by way of annual grant by the Committee.
4.5
Expiry Date; Vesting Date

(a)    Subject to Section 5.3 and Article 6, Performance Share Units shall
expire at the end of the third calendar year following the Grant Date (including
the calendar year that includes the Grant Date). Each Unit shall terminate and
be cancelled on such expiry date.
(b)    For Restricted Share Units, the Committee shall designate, at the time of
grant of any Restricted Share Units, an expiry date for such Restricted Share
Units, but in no event shall the expiry date be later than the end of the third
calendar year following the calendar year in which such Restricted Share Units
were granted. Unless otherwise determined by the Committee at the time of grant
to be earlier, the expiry date for a Restricted Share Unit shall be the last day
of the third calendar year following the calendar year in which such Restricted
Share Unit was granted. The grant of a Restricted Share Unit shall be effective
as of the Grant Date and, except as otherwise set forth herein, the Restricted
Share Unit shall terminate and be cancelled on the expiry date. For purposes of
this Section 4.5(b), “expiry date” means the date designated by the Committee on
which the Restricted Share Units will be terminated and cancelled in accordance
with the Plan.
(c)    For Restricted Share Units, the Committee shall designate, at the time of
grant of Restricted Share Units, the date or dates on which all or a portion of
the Restricted Share Units shall become Vested Units subject to any terms or
conditions determined under Section 4.6. Unless otherwise determined by the
Committee to be earlier, and subject to Article 6 the Vesting Date shall be the
third anniversary of the Grant Date in respect of any grant of Restricted Share
Units. The Committee may, subsequent to the Grant Date, but prior to the Vesting
Date designated at the time of grant, designate an earlier date for vesting of
all or any portion of Restricted Share Units then outstanding and granted to a
Participant under the Plan, in which event such unvested Restricted Share Units
shall be deemed to be Vested Units on such earlier date.
4.6
Additional Conditions and Waivers


        

--------------------------------------------------------------------------------

Exhibit 10(a)

Subject to the terms and conditions of the Plan, the Committee may determine the
terms and conditions of any Units in addition to those set forth herein at the
time of grant or from time to time following the Grant Date, including any
additional conditions with respect to the payment or vesting of Units, which do
not conflict with the Plan. The Committee may, subsequent to the Grant Date,
waive any such term or condition or determine that it has been satisfied.
4.7
No Certificates

No certificates shall be issued with respect to Units. All Units granted
hereunder shall be reflected in the Unit Account of the Participant.
4.8
Redemption of Performance Share Units

Subject to the provisions of the Plan and Schedule A, a Unit shall be redeemed
as of its Payment Date.
4.9
Adjustments and Reorganizations

In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off or other distribution (other than normal
cash dividends) of Fortis's assets to the shareholders, or any other change
affecting the Common Shares, such proportionate adjustments, if any, as the
Committee in its discretion may deem appropriate to reflect such change shall be
made with respect to the number of Units outstanding under the Plan. In the
event Fortis or the Company is not the surviving entity in a merger,
consolidation or amalgamation with another entity or in the event of a
liquidation, reorganization and in the absence of any surviving entity's
assumption of outstanding awards made under the Plan, the Committee may provide
for appropriate settlements of Units.
4.10
Dividend Equivalents

Each Participant's Unit Account shall be credited with additional Units equal to
the "dividend equivalent" when a cash dividend is paid on Common Shares. Such
"dividend equivalent" shall be equal to a fraction where the numerator is the
product of (a) the number of Units in such Participant's Unit Account on the
date that dividends are paid multiplied by (b) the dividend paid per Common
Share and the denominator of which is the Market Price of one Common Share
calculated on the date that dividends are paid, and additional Units equal to
such "dividend equivalent" shall be credited to the Participant's Unit Account.
Any additional Units credited to a Participant's Unit Account as a "dividend
equivalent" shall have a Payment Date or Vesting Date, as applicable, which is
the same as the Payment Date or Vesting Date, as applicable, for the Units in
respect of which such additional Units are credited.
ARTICLE  5

PAYMENT
5.1
Calculation of Payout Amount

(a)    For Performance Share Units, subject to the discretion of the Committee
as described in Section 7.1, upon the completion of a Payment Criteria Period
the Committee shall, as soon as reasonably practicable make an assessment of the
Payment Criteria in accordance with Schedule A for the purpose of determining
the Payout Percentage and Payout Amount for the Performance Share Units for the
relevant Payment Criteria Period. The Payout Amount for each Participant shall
be equal to the following:
A x B x C where:

        

--------------------------------------------------------------------------------

Exhibit 10(a)

A is that aggregate number of Performance Share Units in the Participant's Unit
Account on the Payment Date determined by adding: (i) the Performance Share
Units granted pursuant to Sections 4.2 and 4.3 on the Grant Date at the
commencement of the relevant Payment Criteria Period; (ii) the Performance Share
Units (if any) granted on a discretionary basis pursuant to Section 4.4 in
respect of the relevant Payment Criteria Period; (iii) the Performance Share
Units granted as "dividend equivalents" pursuant to Section 4.10 in respect of
the Units described in this paragraph; and (iv) the Performance Share Units (if
any) granted in connection with an adjustment or reorganization pursuant to
Section 4.9 in respect of any of the Performance Share Units described in this
paragraph;
B is the Payout Percentage; and
C is the Market Price of the Common Shares on the Payment Date.
(a)    For Restricted Share Units, upon the Payment Date, the Committee shall
determine the applicable Payout Amount for each Participant, which shall be
equal to the following:
A x C where:
A is that aggregate number of Vested Units in the Participant's Unit Account
allocated to the Payment Date, determined by adding: (i) the Vested Units
granted pursuant to Section 4.2 and 4.3 on the Grant Date that is three years
prior to the Payment Date; (ii) the Vested Units (if any) granted on a
discretionary basis pursuant to Section 4.4 in respect of the relevant Vesting
Date; (iii) the Vested Units (if any) granted as a "dividend equivalents"
pursuant to Section 4.10 in respect of the Restricted Share Units described in
this paragraph; and (iv) the Vested Units (if any) granted in connection with an
adjustment or reorganization pursuant to Section 4.9 in respect of any of the
Restricted Share Units described in this paragraph; and
C is the Market Price of the Common Shares on the Payment Date.
5.2
Payment of Payout Amount

(d)    For Performance Share Units, upon the Committee calculating the Payout
Amount in respect of each Participant in accordance with Section 5.1(a), as soon
as practicable and, in any event, prior to March 15 of the year in which the
Payment Date occurs, the Company shall, subject to Article 6 hereof, pay to the
Participant a lump sum cash payment equal to the Participant's Payout Amount,
net of any applicable taxes and other amounts required to be withheld in
accordance with Section 7.5.
(e)    Each Restricted Share Unit shall give the Participant the right to
receive, with respect to each such Restricted Share Unit which becomes a Vested
Unit pursuant to the provisions of the Plan, an amount equal to the Payout
Amount. For Restricted Share Units, subject to Sections 2.5 and 7.5 and Article
6, the Participant shall be entitled to receive, and the Company shall pay to
the Participant, within thirty (30) business days of the applicable Payment
Date, cash in an amount equal to the Payout Amount determined as of such Payment
Date of the Vested Unit. Upon the Company having paid the Payout Amount payable
in respect of a Vested Unit, such Vested Unit in the Participant's Restricted
Share Unit Account shall be terminated and cancelled.
5.3
Reduction of Unit Account

Immediately after the payment contemplated in Section 5.2, the number of Units
outstanding in the Participant's Unit Account shall be reduced by (a) the number
of Units so paid out and (b) the number of Performance Share Units cancelled as
a result of the failure, in full or in part, to satisfy the Payment Criteria by
the Payment Date.

        

--------------------------------------------------------------------------------

Exhibit 10(a)

ARTICLE 6    
TERMINATION OF EMPLOYMENT AND CHANGE OF CONTROL
6.1
Termination for Just Cause or by Voluntary Resignation

Notwithstanding anything else contained herein, on the date (the "Termination
Date") that a Participant ceases to be an Employee prior to a Payment Date by
virtue of being terminated for Just Cause or voluntary resignation, all Units in
such Participant's Unit Account shall be cancelled and the number of Units in
such account shall be deemed to be zero. Following the Termination Date such
Participant shall have no rights with respect to such cancelled Units or to any
further benefits under the Plan, save and except for any Payout Amount due and
payable in respect of Units for which the Payment Date occurred prior to the
Termination Date.
6.2
Death, Disability or Retirement

If a Participant ceases to be employed by the Company and its Subsidiaries prior
to a Payment Date as a result of death, Disability or Retirement:
(a)
(i) the Performance Share Units of such Participant will, subject to Section
6.2(b), remain outstanding until paid or cancelled in accordance with Article 5
or Section 6.4, as applicable; and (ii) notwithstanding Section 4.5(c) but
subject to Section 6.2(b), the Restricted Share Units of such Participant shall
become Vested Units and shall be redeemed on the date of the death or Retirement
of the Participant or on the date on which the Participant’s employment is
terminated by the Company as a result of Disability of the Participant; any
payments will be made at the times specified in Section 5.2;

(b)
the amount payable in respect of such Units:

(i)
where the Participant has been in the Service of the Company for less than 15
years, shall be prorated to reflect the actual period between the Grant Date and
the date the Participant ceased to be employed as a result of death, Disability
or Retirement, as the case may be, and will be paid in accordance with Article 5
or Section 6.4, as applicable; and

(ii)
where the Participant has been in the Service of the Company for 15 years or
more, and in the case of Retirement, has provided the Company with at least six
months prior written notice of such Retirement, shall be determined as if the
Participant continued to be an Employee on the Payout Date of each Unit in such
Participant's Unit Account and will be paid in accordance with Article 5 or
Section 6.4, as applicable,

subject to the discretion of the Committee to determine that special
circumstances exist that reasonably justify an adjustment to the amount which
would otherwise be paid to a Participant pursuant to this Section 6.2(b); and
(c)
in the case of the death of a Participant, the Participant's designated
beneficiary or estate will be entitled to receive payment, if any, in respect of
the Units of the Participant in accordance with paragraph (b) above at the time
specified in Section 5.2.

6.3
Involuntary Termination

(d)    Except as otherwise provided in Section 6.3(b), if a Participant ceases
to be employed by the Company as a result of involuntary termination other than
(i) death, Disability or Retirement, or (ii) as a result of

        

--------------------------------------------------------------------------------

Exhibit 10(a)

termination for Just Cause or voluntary resignation, all Units shall be
terminated and cancelled and deemed to have zero value as of the effective date
of termination.
(e)    If a Participant ceases to be employed by the Company on or before August
14, 2016 in a “qualifying termination”(as defined below):
(i)
the amount payable with respect to all of the Performance Share Units will be
paid as soon as practicable following the Participant’s termination and in any
event prior to March 15 of the year following the year in which the
Participant’s employment is terminated. The Payout Amount will be determined in
accordance with Section 5.1(a). For purposes of calculating the Payout Amount of
the Performance Share Units, the Payout Percentage shall be 100% if less than
50% of the Payment Criteria Period has elapsed. If 50% or more of the Payment
Criteria Period has elapsed as of such termination, the Payout Percentage shall
be based upon actual performance to date, projected to the last day of the
Payment Criteria Period; and

(ii)
all Restricted Share Units shall become vested and shall be redeemed on the date
of the qualifying termination of the Participant and shall be paid in accordance
with Section 5.2(b). The amount payable with respect to such Restricted Share
Units shall be determined as if the Participant continued to be an Employee on
the Payment Date of each Restricted Share Unit without any proration for the
earlier termination of employment.

For purposes of this Section 6.3(b), the term “qualifying termination” means
either an Involuntary Termination Without Just Cause or a termination by the
Participant for “good reason” (as “good reason” is defined in any agreement
between the Participant and the Company or the applicable Subsidiary) if the
Participant is entitled to terminate his or her employment for “good reason”
pursuant to any such agreement.
6.4
Change of Control

(a)    Upon the occurrence of a Change of Control, all outstanding Units shall
become redeemable on the Change of Control Redemption Date and all unvested
Restricted Share Units shall be deemed to be Vested Units on the Change of
Control Redemption Date. The Market Price of Restricted Share Units redeemed
pursuant to this Section 6.4 shall be calculated as of the Change of Control
Redemption Date. The Payout Amount for all Performance Share Units redeemed
pursuant to this Section 6.4(a) shall be determined in accordance with Section 5
and Schedule A, except that:
(i)
the Market Price shall be calculated as of the Change of Control Redemption
Date;

(ii)
the Payout Percentage in respect of Cumulative Net Income shall be deemed to be
100%; and

(iii)
the Payout Percentage in respect of TSR shall be deemed to be the greater of (A)
100% or (B) the Payout Percentage calculated as of the Change of Control
Redemption Date.

(b)    Subject to Section 7.5, the Company shall pay the Payout Amount payable
in respect of all outstanding Units pursuant to Section 6.4(a) as soon as
practicable upon the consummation of the transaction(s) resulting in the Change
of Control, but in any event not later than 10 Business Days following the
consummation of the transaction(s) resulting in the Change of Control.
(c)    Notwithstanding the foregoing provisions of this Section 6.4, but only to
the extent required to comply with Section 409A of the Code, the Payout Amount
payable in respect of a Unit shall become payable under Section 6.4(b) only if
the transaction(s) resulting in the Change of Control constitute a "change in
the ownership", a "change in the effective control" or a "change in the
ownership of a substantial portion of the assets" of Fortis (or of

        

--------------------------------------------------------------------------------

Exhibit 10(a)

the Company, as provided in Section 9.4 hereof), determined in accordance with
Section 409A of the Code. Any Payout Amount not paid upon a Change of Control as
a result of this Section 6.4(c) shall be payable at the time such Payout Amount
would otherwise be payable under this Plan, disregarding the occurrence of the
Change of Control.
ARTICLE 7    
ADMINISTRATION
7.1
Administration

(d)    The Plan shall be administered by the Committee. Among other things, the
Committee shall have full and complete authority to interpret the Plan,
establish, amend and rescind any Schedules to the Plan and rules and regulations
relating to the Plan, and make any other determinations that it deems necessary
or desirable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan in the
manner and to the extent the Committee deems necessary or desirable. Any
decisions of the Committee relating to the interpretation and administration of
the Plan, as described herein, shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned and their
beneficiaries, legal representatives and successors, as applicable, and the
shareholder or shareholders of Fortis.
(e)    In exercising its authority under Section 7.1(a), the Committee shall
from time to time ensure it is informed as to the terms and conditions of any
similar plans of Fortis and Fortis’s other subsidiaries in order that it may
consider such terms in exercising its authority under Section 7.1(a).
7.2
Unfunded Obligation

Unless otherwise determined by the Committee, the Plan will be an unfunded
obligation of the Company and the Company's obligations hereunder shall
constitute general, unsecured obligations, payable solely out of its general
assets, and no Participant or other person shall have any right to any specific
assets of the Company. The Company shall not segregate any assets for the
purpose of funding its obligations with respect to the Units granted hereunder
and shall not be deemed to be a trustee of any amounts to be distributed or paid
pursuant to the Plan. No liability or obligation of the Company under the Plan
shall be deemed to be secured by any pledge of, or encumbrance on, any property
or assets of the Company. To the extent any individual holds rights under the
Plan, such rights (unless otherwise determined by the Committee) shall be no
greater than the rights of an unsecured general creditor of the Company.
7.3
Amendment, Suspension and Termination

The Plan may be amended, suspended or terminated at any time by the Board, in
whole or in part, except as to rights already accrued hereunder by the
Participants unless such Participant consents to any such change in writing. If
the Plan is terminated, prior awards shall, at the discretion of the Committee,
either (a) subject to Section 2.5, become immediately payable in accordance with
Article 5 or Section 6.4, as applicable, or (b) remain outstanding and in effect
in accordance with their applicable terms and conditions.
7.4
Cost of Administration

The Company will be responsible for all costs relating to the administration of
the Plan.
7.5
Withholding Taxes

The Company shall withhold from any payment to or for the benefit of a
Participant any amount required to comply with Applicable Law relating to the
withholding of tax or the making of any other source deductions, including on
the amount, if any, included in income of a Participant and may adopt and apply
such rules and regulations as in its opinion will ensure that the Company will
be able to so comply. To the extent that the

        

--------------------------------------------------------------------------------

Exhibit 10(a)

Company is required under Applicable Law to withhold tax at any time other than
upon payment of Units pursuant to this Plan (for example, if payment is deferred
pursuant to Section 7.6 hereof), then the Company shall have the right in its
sole discretion to (a) require the Participant to pay or provide for payment of
the required tax withholding, or (b) deduct the required tax withholding from
any amount of salary, bonus, incentive compensation or other payment otherwise
payable in cash to the Participant.
7.6
Deferral

Notwithstanding anything contained herein to the contrary, Participants may
elect to defer receipt of payment of the Units if and to the extent permitted
under the terms and conditions of the UNS Energy Corporation Management and
Directors Deferred Compensation Plan II (or any successor plan).
ARTICLE 8    
CLAWBACK
8.1
Clawback of Payout Amounts and Units

(f)    In the event of a material restatement of financial results of Fortis or
the Company caused by the fraud or intentional misconduct of an Employee (a
"Restatement"), the Committee will review in respect of the Restatement Period:
(i) all Payout Amounts paid or which accrued in full or in part to Participants
during such period; (ii) all Payout Amounts as yet unpaid but determined by the
Committee to be payable to such Participants in respect of such period; and
(iii) in the case of outstanding Units, the number of Units granted to such
Participants during the Restatement Period (collectively, the "Restatement
Period Unit Compensation").
(g)    To the extent permitted by Applicable Law, the Committee may seek to
recoup Payout Amounts paid or adjust Payout Amounts determined to be payable and
to reduce the number of Units outstanding which comprise part of the Restatement
Period Unit Compensation for all Participants (taking into account all factors
considered relevant by the Committee in its sole discretion), if and to the
extent that (i) the amount (or granting) of Restatement Period Unit Compensation
was calculated based upon the achievement of certain financial results that were
subsequently reduced due to a Restatement, and (ii) the amount (or granting) of
Restatement Period Unit Compensation that would have been paid (or granted) to
the Participant had the financial results been properly reported would have been
lower than the amount actually paid (or granted).
ARTICLE 9    
MISCELLANEOUS
9.1
No Assignment

A Unit is personal to the Participant and is non-assignable. No Unit granted
hereunder shall be pledged, hypothecated, charged, transferred, assigned or
otherwise encumbered or disposed of by the Participant, whether voluntarily or
by operation of law, otherwise than by testate succession or the laws of descent
and distribution, and any attempt to do so will cause such Unit to be null and
void. During the lifetime of the Participant, a Unit shall be redeemable only by
the Participant and, upon the death of a Participant, the person to whom the
rights shall have passed by testate succession or by the laws of descent and
distribution may redeem any Units in accordance with the terms hereof.
9.2
Currency

(a)    The value of the Units as determined in Section 4.3 shall be calculated
in U.S. dollars, which then shall be converted to Canadian dollars using the
exchange rate published in the Wall Street Journal on the Business Day prior to
the Grant Date.

        

--------------------------------------------------------------------------------

Exhibit 10(a)

(b)    The Payout Amounts shall be calculated in Canadian dollars, which then
shall be converted to U.S. dollars using the exchange rate set forth in Section
9.2(a).
(c)    In the event that the Wall Street Journal is no longer publishing an
exchange rate on the applicable Business Day, the exchange rate used shall be a
generally available published exchange rate chosen by the Human Resources
Committee of the Fortis Board.
9.3
Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant's creditors.
9.4
Termination

In the event of a Change of Control, the Company shall pay all outstanding
amounts in accordance with Sections 6.4(b) of the Plan and the Plan will
terminate as of the effective date of such Change of Control.
IN WITNESS WHEREOF, the Company caused this Plan to be executed by its duly
authorized officer as of February __, 2015.


UNS ENERGY CORPORATION
By:___________________________________
Its:___________________________________



        

--------------------------------------------------------------------------------

Exhibit 10(a)

SCHEDULE A
PAYMENT CRITERIA
Payment Criteria Applicable to Corporate Executives
Subject to any additional Payment Criteria imposed by the Committee in respect
of a grant pursuant to Section 4.6, Payment Criteria means the following:
(a)
Fortis's Shareholder Return ("TSR") for the Payment Criteria Period will be
compared to the Peer Group TSR for the same period. This metric will be used to
determine 50% of the Payment Criteria;

(b)
The Company's Cumulative Net Income (determined in accordance with GAAP), for
the Payment Criteria Period, will be compared to the target cumulative net
income of the Company (the "Target Cumulative Net Income") established by the
Committee based on an assessment of external and management forecasts for the
same period. This metric will be used to determine 50% of the Payment Criteria;
and

(c)
The Committee may, in its discretion, take into account the impact of
extraordinary items during the Payment Criteria Period in determining the
Company’s Cumulative Net Income in respect of such period.

The mechanics for determining performance and payout related to the Payment
Criteria in paragraphs (a) and (b) above are as follows:
(a)
TSR:

At the end of the Payment Criteria Period, Fortis’s TSR is calculated and
compared to the Peer Group TSR. The Payout Percentage related to Fortis’s TSR
will be determined in accordance with the following table:
Fortis Inc. Percentile Performance
as Compared to Peer Group TSR
TSR Payout Percentage
P75+
150
P50
100
P30
50
Less than P30
0

If the Fortis’s performance is between the 30th and 75th percentile of Peer
Group TSR (inclusive of the 30th and 75th percentiles), the appropriate
percentage is determined using linear interpolation.
(b)
Cumulative Net Income:

At the end of the Payment Criteria Period, the Cumulative Net Income is
calculated and compared to the Target Cumulative Net Income to determine the
Payout Percentage. The minimum payout threshold is established at 85% of the
Target Cumulative Net Income and the maximum payout threshold is established at
115% of the Target Cumulative Net Income. If performance is within this band,
the appropriate percentage is determined and used to calculate the percentage of
Units payable in respect of the Cumulative Net Income metric (such percentage
being between 50% and 150%) calculated using linear interpolation. The threshold
payout of 50% occurs if the Cumulative Net Income is 85% of the Target
Cumulative Net Income and no payout occurs if the Cumulative Net Income is less
than 85% of the Target Cumulative Net Income. The maximum payout of 150% for the
Cumulative Net Income metric is awarded when the Cumulative Net Income is 115%
or more of the Target Cumulative Net Income.
The payout on these two objectives is also influenced by the credit rating of
Fortis. Unless the Committee determines that the circumstances warrant
otherwise, no payment in respect of a Unit grant will be payable if Fortis'
corporate long-term credit rating is below that of the median corporate
long-term credit rating for the Peer Group as of the final Business Day of the
Payment Criteria Period. As of the date hereof, Fortis’ long-term credit rating
is A- as compared to the Peer Group median of BBB+ (in each case as designated
by Standard & Poor's).

        

--------------------------------------------------------------------------------

Exhibit 10(a)

SCHEDULE B PEER GROUP
Company Name
Ticker
Electric
Customers
December 2013
Natural Gas
Distribution
Customers
December 2013
Market Capitalization
January 6, 2015
(C$M)
Total Assets
Sept 30, 2014
(C$000)
Total Revenue
2013
(C$000)
CenterPoint Energy Inc.
CNP
2,244,289
3,338,066
11,554.6
24,647,459
8,614,886
CMS Energy Corp.
CMS
1,793,000
1,724,000
11,624.1
20,548,120
6,798,352
Ameren Corp.
AEE
2,400,000
894,000
13,054.5
24,455,180
6,086,369
SCANA Corp.
SCG
678,268
837,728
10,423.0
17,742,191
4,762,349
Canadian Utilities Ltd.
CU
248,097
1,118,566
10,721.4
16,574,000
3,407,000
NiSource Inc.
NI
459,469
3,368,795
15,790.9
26,505,521
5,909,146
Pinnacle West Capital Corp.
PNW
1,153,166
0
9,172.7
15,628,631
3,587,643
Alliant Energy
LNT
992,379
417,821
8,760.2
12,960,933
3,442,657
Wisconsin Energy Corp.
WEC
1,128,300
1,079,800
14,268.6
16,460,966
4,795,630
AGL Resources
GAS
0
4,479,000
7,635.0
15,598,059
4,364,628
OGE Energy Corp.
OGE
790,021
0
8,264.7
10,578,352
3,099,339
UGI Corp.
UGI
62,000
600,000
7,487.1
11,282,965
9,000,246
DTE Energy Co.
DTE
2,100,000
1,200,000
18,279.0
29,485,730
10,170,738
Westar Energy Inc.
WR
693,000
0
6,421.4
11,261,349
2,489,692
Atmos Energy Corp.
ATO
0
3,115,069
6,617.1
9,608,020
5,343,527
Great Plains Energy
GXP
830,800
0
5,242.4
11,374,297
2,539,336
TECO Energy Inc.
TE
698,826
347,932
5,727.5
9,673,859
2,948,082
Emera Inc.
EMA
835,287
0
5,669.9
9,407,000
2,337,500
MDU Resources Group Inc.
MDU
134,634
876,972
5,476.3
8,690,660
4,604,745
Northeast Utilities
NU
3,103,642
495,267
20,322.3
31,281,400
7,553,711
New Jersey Resources Corp.
NJR
0
504,240
3,033.0
3,531,227
4,073,489
Xcel Energy Inc.
XEL
3,457,400
1,937,815
21,724.0
39,532,791
11,379,350
Public Svc Enterprise Group
PEG
2,200,000
1,800,000
24,951.4
38,172,931
10,501,485
PPL Corp.
PPL
2,340,010
321,000
28,145.1
53,870,483
12,275,775
Sempra Energy
SRE
1,408,404
6,706,046
32,357.4
43,577,978
11,216,559
 
 
 
 
 
 
 
Minimum
 
62,000
0
3,033.0
3,531,227
2,337,500
Median
 
1,060,340
885,486
10,423.0
16,460,966
4,795,630
Average
 
1,352,318
1,465,088
12,508.9
20,498,005
6,052,089
Maximum
 
3,457,400
6,706,046
32,357.4
53,870,483
12,275,775
Fortis Inc.
FTS
1,420,000
1,033,000
10,817.7
26,740,000
4,069,000


        

--------------------------------------------------------------------------------

Exhibit 10(a)

SCHEDULE C
PAYOUT AMOUNT SAMPLE CALCULATIONS
Payment Criteria Applicable to Participants
Payout Amount = Payout % x # Units with relevant Grant Date x Market Price
Payout % =
[
50% x
(
TSR Payout %
)
]
+
[
50% x
(
CNI Payout %
)
]
 
 
 
 
(A)
 
 
 
 
 
 
(B)
 
 

Payout % = (50% x (A)) + (50% x (B))
Constraints:    
•
Subject to the discretion described in Schedule A, payout % may be zero if
Fortis' credit rating is below median credit rating for the Peer Group.




        